Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2020

                                      No. 04-20-00330-CV

                IN RE J.O.H., A.F.B., H.R., J.J.R., AND A.L.D., CHILDREN

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00260
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER

        On August 4, 2020, we ordered the court reporters to file their volumes of the reporter’s
record by August 14, 2020, and on August 12, 2020, Elva Chapa filed her portion of the
reporter’s record. At this time, we have not received a reporter’s record from Angelica Jimenez,
who is listed on the docketing statement as the official court reporter. Accordingly, we ORDER
court reporter Angelica Jimenez to file her portion of the reporter’s record by August 31, 2020.
If Ms. Jimenez is not responsible for a portion of the record, she must file a notification stating
such.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court